Title: From Thomas Jefferson to Jacob Richardson, 17 October 1807
From: Jefferson, Thomas
To: Richardson, Jacob


                        
                            Sir
                            
                            Washington Oct. 17. 07.
                        
                        The lady to whom the inclosed is addressed, is now in Newport, I presume in some private house. not knowing
                            the particular address which might find her, I have taken the liberty of putting the letter under cover to you & of
                            asking the favor of you to enquire for her and have the letter safely delivered. with an acknolegement for the obligation,
                            I tender you my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    